Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NSAR-A 0000225843 05/31/2008 SENTINEL GROUP FUNDS, INC. 811-214 NSAR-A N-SAR (6.1) 6.1 NOT FOUND /31/2008 , INC. -214 /MID CAP FUND , INC. -57721 , INC. -38123 , LLC -60898 , INC. -6175 -45393 , INC. -6175 , INC. -14286 -45393 , LEEDS, KELLOG -5515160 -5674085 -3417984 -3299429 -2418191 -2741729 -1237041 -2518466 -2518466 -2214610 -1031656 -3667085 -3172275 -2638166 -5659485 -5674085 -1500700 -3775816 -2231168 -2518466 -1988350 -1988350 -2418191 & CO., INC. -5674085 072AA000100 2095 072BB000100 0 072CC010100 0 072CC020100 6203 072DD010100 2674 072DD020100 100 072EE000100 16974 -2418191 -5674085 -3775816 072AA000200 647 072BB000200 0 072CC010200 0 072CC020200 1249 072DD010200 620 072DD020200 121 072EE000200 546 -2418191 & CO., INC. -5674085 072AA000400 7600 072BB000400 0 072CC010400 0 072CC020400 36374 072DD010400 4919 072DD020400 1315 072EE000400 70154 072AA000500 7994 072BB000500 0 072CC010500 0 072CC020500 6143 072DD010500 6525 072DD020500 2771 072EE000500 0 -3775816 072AA000600 0 072BB000600 887 072CC010600 0 072CC020600 69 072DD010600 1436 072DD020600 297 072EE000600 0 072AA000700 9182 072BB000700 0 072CC010700 0 072CC020700 4286 072DD010700 1299 072DD020700 135 072EE000700 15351 -3775816 072 Z000800 -721 072AA000800 3685 072BB000800 0 072CC010800 544 072CC020800 0 072DD010800 0 072DD020800 0 072EE000800 0 -1237041 -3775816 072AA001000 177 072BB001000 0 072CC011000 278 072CC021000 0 072DD011000 3286 072DD021000 298 072EE001000 0 -2231168 -3775816 -1031656 -2638166 072 Z001100 -2891 072AA001100 47252 072BB001100 0 072CC011100 0 072CC021100 81749 072DD011100 0 072DD021100 0 072EE001100 161610 072AA001300 0 072BB001300 0 072CC011300 0 072CC021300 0 072DD011300 500 072DD021300 17 072EE001300 0 072AA001400 5171 072BB001400 0 072CC011400 0 072CC021400 2698 072DD011400 214 072DD021400 22 072EE001400 14158 -3775816 072 Z001500 -55 072AA001500 0 072BB001500 183 072CC011500 1442 072CC021500 0 072DD011500 0 072DD021500 0 072EE001500 579 072AA001600 14 072BB001600 0 072CC011600 350 072CC021600 0 072DD011600 4 072DD021600 493 072EE001600 160 -2231168 -3775816 072AA001700 10221 072BB001700 0 072CC011700 0 072CC021700 15169 072DD011700 186 072DD021700 808 072EE001700 13825 -1237041 -3775816 072 Z001800 -26 072AA001800 0 072BB001800 102 072CC011800 107 072CC021800 0 072DD011800 0 072DD021800 0 072EE001800 0 SIGNATURE TOM MALONE TITLE VP & TREASURER SASI
